Judgment, Supreme Court, Bronx County (Harold Silverman, J.), rendered June 12, 2002, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of seven years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). Defendant was convicted of second-degree robbery under Penal Law § 160.10 (3), which involves forcible stealing of a motor vehicle. The fact that the jury acquitted him of first-degree robbery under Penal Law § 160.15 (4) does not warrant a different result (see People v Rayam, 94 NY2d 557 [2000]). In any event, on this evidence the jury could have reasonably concluded that defendant made a threat of force that fell short of displaying what appeared to be a firearm.
Defendant’s challenge to the court’s charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the court’s charge, read as a whole, clearly apprised the jury that robbery required an intent to permanently deprive the victim of property, in that “[t]he court defined robbery as necessarily incorporating larceny, and ultimately defined larceny with explicit reference to the definitions of ‘deprive’ and ‘appropriate’ set forth in the *390Penal Law” (People v Rodriguez, 1 AD3d 150, 151 [2003], lv denied 1 NY3d 579 [2003]).
We perceive no basis for reducing the sentence.
We have considered and rejected defendant’s other contentions. Concur—Mazzarelli, J.P., Marlow, Ellerin, Gonzalez and Catterson, JJ.